Case 2:18-cv-00501-JRG-RSP Document 179 Filed 02/06/20 Page 1 of 1 PageID #: 6271



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  UNILOC 2017 LLC, ET AL.                         §
                                                  §
         v.                                       §         Case No. 2:18-CV-501-JRG-RSP
                                                  §
  GOOGLE LLC                                      §

                                              ORDER
  .
         Previously, the Court appointed Scott Woloson as the technical advisor to the Court in this

  action with his costs to be assessed equally between Plaintiff and Defendant and timely paid as

  billed. The Court has received Mr. Woloson’s invoice for services through January 27, 2020 in

  the amount of $10,320.45 and hereby ORDERS payment to be promptly made as follows:

         Plaintiff:                                                  $5,160.22

         Defendants:                                                 $5,160.22

  Defendants are hereby ORDERED to appoint a lead counsel to collect payment from Defendants

  and to make a single payment to Mr. Woloson on behalf of all Defendants.
          SIGNED this 3rd day of January, 2012.
         SIGNED this 6th day of February, 2020.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE
